Exhibit 10.2

 



OCEAN THERMAL ENERGY CORPORATION

UNSECURED PROMISSORY NOTE

 



$ ____________ _______________   Lancaster, Pennsylvania

 

On or before the maturity date of July 30, 2019, if not paid earlier pursuant to
Section 1 of this Unsecured Promissory Note (the “Maturity Date”), for value
received, the undersigned, OCEAN THERMAL ENERGY CORPORATION, a Nevada
corporation (the “Borrower”), promises to pay to the order of _______________
(the “Holder”), in the manner and at the place provided below, the principal sum
described above.

 

This Unsecured Promissory Note (this “Note”) is one of a series of Notes
(collectively with this Note, the “Notes”) issued by the Company to investors
pursuant to that certain Note and Warrant Purchase Agreement dated December 28,
2017.

 

1.PAYMENT.

 

Within five (5) business days after the Borrower’s receipt of funds from L2
Capital, LLC pursuant to that certain Equity Purchase Agreement dated December
18, 2017, the Borrower will make aggregate payments on the Notes, including this
Note, equal to 20% of the total funds received by the Borrower. Such payments
shall be made on a pro rata basis to all holders of the Notes, including the
Holder, based upon the ratio by which the principal amount of all Notes
outstanding bears to the principal amount of this Note held by the Holder.

 

All payments of principal and interest under this Note will be made in lawful
money of the United States of America, in same day funds, without offset,
deduction, or counterclaim, at a place the Holder may designate in writing from
time to time.

 

2.INTEREST PAYMENTS.

 

Interest only will be payable on a quarterly basis commencing on April 15, 2018
(for the first quarter of 2018), and on the fifteenth (15th) day after each
calendar quarter thereafter until this Note is paid in full.

 

Each payment will be credited first to interest and then to principal, and
interest will cease to accrue on any principal so paid. Acceptance by the Holder
of any payment differing from the designated installment payment listed above
does not relieve the Borrower of the obligation to honor the requirements of
this Note.

 

3.INTEREST.

 

Interest on the unpaid principal balance of this Note is payable from the date
hereof until this Note is paid in full, at the rate of ten percent (10%) per
year. Accrued interest will be computed on the basis of a 365-day or 366-day
year, as the case may be, based on the actual number of days elapsed in the
period in which it accrues.

 

4.PREPAYMENT.

 

The Borrower may prepay this Note, in whole or in part, at any time before the
Maturity Date without penalty or premium. Any partial prepayment will be
credited first to accrued interest to the date of such payment, then to payment
of principal. No prepayment extends or postpones the Maturity Date of this Note.

 

 

 

 

 



 1 

 

 

5.EVENTS OF DEFAULT.

 

Each of the following constitutes an “Event of Default” under this Note: (i) the
Borrower’s failure to make any payment when due under the terms of this Note,
including the final balloon payment due under this Note on the Maturity Date;
(ii) the filing of any voluntary or involuntary petition in bankruptcy by or
regarding the Borrower or the initiation of any proceeding under bankruptcy or
insolvency laws against the Borrower; (iii) an assignment made by the Borrower
for the benefit of creditors; or (iv) the appointment of a receiver, custodian,
trustee, liquidator or similar party to take possession of the Borrower’s assets
or property.

 

6.ACCELERATION; REMEDIES ON DEFAULT.

 

If any Event of Default occurs, all principal and other amounts owed under this
Note will become immediately due and payable without any action by the Holder,
the Borrower, or any other person. Upon the occurrence of an Event of Default,
the Holder, in addition to any rights and remedies available to the Holder under
this Note, may, in his/its/her sole discretion, pursue any legal or equitable
remedies available to him/it/her under applicable law or in equity.

 

7.WAIVER OF PRESENTMENT; DEMAND.

 

The Borrower hereby waives presentment, demand, notice of dishonor, notice of
default or delinquency, notice of protest and nonpayment, notice of costs,
expenses or losses and interest on those, notice of interest on interest and
late charges, and diligence in taking any action to collect any sums owing under
this Note, including (to the extent permitted by law) waiving the pleading of
any statute of limitations as a defense to any demand against the undersigned.
Acceptance by the Holder or any other holder of this Note of any payment
differing from the designated payments listed above does not relieve the
undersigned of the obligation to honor the requirements of this Note.

 

8.TIME OF THE ESSENCE.

 

Time is of the essence for every obligation under this Note.

 

9.GOVERNING LAW.

 

The laws of the state of Pennsylvania govern this Note (without giving effect to
its conflicts of law principles).

 

10.COLLECTION COSTS AND ATTORNEYS’ FEES.

 

The Borrower shall pay all costs and expenses of the collection of indebtedness
evidenced by this Note, including reasonable attorneys’ fees and court costs in
addition to other amounts due, without protest.

 

11.ASSIGNMENT AND DELEGATION.

 

(a)No Assignment. The Borrower may not assign any of its rights under this Note.
All voluntary assignments of rights are limited by this subsection.

 

(b)No Delegation. The Borrower may not delegate any performance under this Note.

 

(c)Enforceability of an Assignment or Delegation. If a purported assignment or
purported delegation is made in violation of this Section 11, it is void.

 

 

 

 



 2 

 

 

12.SEVERABILITY.

 

If any one or more of the provisions contained in this Note is, for any reason,
held to be invalid, illegal, or unenforceable in any respect, that invalidity,
illegality, or unenforceability will not affect any other provisions of this
Note, but this Note will be construed as if those invalid, illegal, or
unenforceable provisions had never been contained in it, unless the deletion of
those provisions would result in such a material change so as to cause
completion of the transactions contemplated by this Note to be unreasonable.

 

13.NOTICES.

 

(a)Writing; Permitted Delivery Methods. All notices or other communications
required or permitted under this Note shall be in writing and shall be deemed
given or delivered (a) on the date given, if delivered personally or sent by
facsimile transmission with confirmation of receipt, (b) on the date of
delivery, if delivered by a nationally recognized overnight courier service, or
(c) five days after mailing, if mailed by certified or registered mail, postage
prepaid, return receipt requested, to the applicable party at its address set
forth on the signature page hereto or at such other address as such party may
designate by written notice to the other party in the manner set forth above.

 

(b)Addresses. A party shall address notices under this section 13 to a party at
the following addresses:

 

If to the Borrower:

Ocean Thermal Energy Corporation

800 South Queen Street

Lancaster, PA 17603

Email: jeremy.feakins@otecorporation.com

 

If to the Holder:

____________________________

____________________________

____________________________

 

(c)Effectiveness. A notice is effective only if the party giving notice complies
with subsections (a) and (b) and if the recipient receives the notice.

 

14.WAIVER.

 

No waiver of a breach, failure of any condition, or any right or remedy
contained in or granted by the provisions of this Note will be effective unless
it is in writing and signed by the party waiving the breach, failure, right, or
remedy. No waiver of any breach, failure, right, or remedy will be deemed a
waiver of any other breach, failure, right, or remedy, whether or not similar,
and no waiver will constitute a continuing waiver, unless the writing so
specifies.

 

 

 

 



 3 

 

 

15.HEADINGS.

 

The descriptive headings of the sections and subsections of this Note are for
convenience only, and do not affect this Note’s construction or interpretation.

 

Each party is signing this Note on the date stated opposite that party’s
signature.

 



    BORROWER:                 OCEAN THERMAL ENERGY CORPORATION       Date:
____________________   By: ____________________________     Name: Jeremy P.
Feakins     Title: Chief Executive Officer                 HOLDER:              
  ___________________________             Date: ____________________   By:
__________________________________     Name (print): ___________________________
    Its: __________________________________            

 

 

 

 

 

 

 

 4 



 

